Exhibit 10.2

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (the “Agreement”) effective as of January 11,
2014 (“Effective Date”), is by and between Heath Clarke (“Consultant”) and LOCAL
CORPORATION, a Delaware corporation (the “Company”).

WHEREAS, Consultant and Company have entered into that certain Separation and
General Release Agreement dated January 10, 2014 (the “Separation Agreement”);

WHEREAS, Consultant and Company are entering into this Agreement in accordance
with the terms of the Separation Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the terms and
conditions set forth below, the Parties agree as follows:

Agreement

 

1. Terms of Service, Term and Compensation.

 

  a. Consultant’s start date will be January 11, 2014 and continue until
January 10, 2015. This Agreement will automatically terminate on January 10,
2015.

 

  b. Consultant agrees to render consulting services (“Services”) to the Company
for the term of this Agreement. Consultant’s duties shall include, but are not
limited to, those duties set forth in Exhibit A hereto and such other duties as
the Company may from time to time reasonably prescribe. Consultant also agrees
to submit to the Company, in written form or other tangible form, any
deliverables or results of Consultant’s work under this Agreement and all
documentation of work performed under this Agreement upon request and in a
timely manner. Consultant shall report directly to the Chairman of the Board of
Directors of the Company and shall provide his services in accordance with the
instructions of the Chairman of the Board, unless otherwise designated by the
Board of Directors of the Company.

 

  c. Consultant sole compensation for the Services shall be the expedited
payment of the Severance Payment, as provided for in the Separation Agreement,
except as otherwise provided for in Exhibit A attached hereto. In the event the
Employee shall materially fail to meet Employee’s obligations under this
Agreement, Consultant agrees that any portion of the Severance Payment (as
defined in the Separation Agreement) that remains due and owing to Consultant
shall be forfeited by Consultant as a reasonable reimbursement by the Consultant
to the Company for failure to provide the Services set forth in this Agreement.
All long-distance travel and lodging (expressly excluding commuting expenses)
will be coach class or equivalent (unless cross country, which will be business
class or equivalent) and must be authorized by the Company in advance. The
foregoing represents Consultant’s sole compensation for rendering Services to
the Company.

 

  d. If requested, Consultant shall provide the Company with monthly invoices
detailing consulting hours. Consultant shall provide the Company with expense
reimbursements that Consultant believes due under this Agreement, and itemize
and provide receipts for expenses upon request. The Company agrees to pay
approved invoices within 10 days of receipt.

 

  e.

Consultant will hold all Confidential Information (as defined below) of Company
in strict confidence and will not disclose any Confidential Information to any
third party. Consultant will not use any Confidential Information of the Company
for the benefit of himself or any third party or for any purpose other than
performing his obligations under this Agreement. Consultant will use the same
degree of care that it uses to protect his own confidential and proprietary
information of similar nature and importance (but in no event less than
reasonable care) to protect the confidentiality and avoid the unauthorized use,
disclosure, publication or dissemination of the Confidential Information of the
Company. “Confidential Information”



--------------------------------------------------------------------------------

LOCAL CORPORATION    HEATH CLARKE

 

  means any and all information disclosed by Company to Consultant, directly or
indirectly, in writing, orally, electronically, or in any other form, that is
designated, at or before the time of disclosure, as confidential or proprietary,
or that is provided under circumstances reasonably indicating that the
information is confidential or proprietary, including, without limitation, trade
secrets, Company lists, business plans, technical data, product ideas,
personnel, contract and financial information, and the terms of this Agreement.
Notwithstanding the foregoing, Confidential Information does not include
information that: (a) is or becomes generally available to the public through no
breach of this Agreement or any other agreement by Consultant; (b) is or was
known by the Consultant at or before the time such information was received from
the Company, as evidenced by Consultant’s tangible (including written or
electronic) records; (c) is received from a third-party that is not under an
obligation of confidentiality to the knowledge of the Consultant with respect to
such information; (d) is independently developed by Consultant without any
breach of this Agreement, as evidenced by Consultant’s contemporaneous tangible
(including written or electronic) records; or (e) is approved for release in
advance in writing by the Company, as applicable. If the disclosure of
Confidential Information is required by law, Consultant shall promptly notify
the Company in advance of such required disclosure and use his best efforts to
minimize the scope of such disclosure.

 

  f. During the term of this Agreement and for one (1) year thereafter,
Consultant will not encourage or solicit any employee or consultant of the
Company to leave the Company for any reason.

 

  g. Consultant represents that performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by Consultant in confidence or in trust prior to the execution of this
Agreement. Consultant has not entered into, and Consultant agrees not to enter
into, any agreement either written or oral that conflicts or might conflict with
Consultant’s performances of the Services under this Agreement.

 

2. Consultant agrees that this Agreement may be terminated by Company at any
time, for any reason, with or without cause, by giving written notice to
Consultant; termination to be effective upon Consultant’s receipt of notice.
Notwithstanding the foregoing, Consultant’s options shall continue to vest as
though the Agreement remained in force through the term of the Agreement, and
vested options shall remain exercisable for a period of one year after the
original term of the Agreement.

 

3. Consultant is an independent contractor and is solely responsible for all
taxes, withholdings, and other similar statutory obligations, including, but not
limited to, Workers’ Compensation Insurance. Consultant agrees to defend,
indemnify and hold Company harmless from any and all claims made by any entity
on account of an alleged failure by Consultant to satisfy any such tax or
withholding obligations. Consultant shall also comply with the requirements for
insurance set forth on Exhibit B attached to this Agreement. Consultant shall
provide the Company with a certificate of such insurance upon request.

 

4. Consultant has no authority to act on behalf of or to enter into any
contract, incur any liability or make any representation on behalf of the
Company, unless authorized in writing by the Company on a case by case basis.

 

5. Consultant’s performance under this Agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry. Consultant shall comply with all applicable laws and
Company safety rules in the course of performing the services. If Consultant’s
work requires a license, Consultant has obtained that license and the license is
in full force and effect.

 

6. Consultant will indemnify and hold Company harmless, and will defend Company
against any and all loss, liability, damage, claims, demands or suits and
related costs and expenses to persons or property arising, directly or
indirectly, from acts or omissions of Consultant, or breach of any term or
condition of this Agreement. Company will indemnify and hold Consultant
harmless, and will defend Consultant against any and all loss, liability,
damage, claims, demands or suits and related costs and expenses to persons or
property arising, directly or indirectly, from acts or omissions of Company, or
breach of any term or condition of this Agreement.

 

2



--------------------------------------------------------------------------------

LOCAL CORPORATION    HEATH CLARKE

 

7. Consultant agrees all obligations of indemnification and confidentiality
under this Agreement shall continue in effect after termination of this
Agreement, and the Company is entitled to communicate Consultant’s obligations
under this Agreement to any future client or potential client of Consultant.

 

8. Consultant agrees that any dispute in the meaning, effect or validity of this
Agreement shall be resolved in accordance with the laws of the State of
California without regard to the conflict of laws provisions thereof. Consultant
further agrees that if one or more provisions of this Agreement are held to be
illegal or unenforceable under applicable California law, such illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required and the balance of the Agreement shall be interpreted as
if such portion(s) were so limited or excluded and shall be enforceable in
accordance with its terms.

 

9. This Agreement shall be binding upon Consultant, and inure to the benefit of,
the parties hereto and their respective heirs, successors, assigns, and personal
representatives; provided, however, that it shall not be assignable by
Consultant.

 

10. This Agreement contains the entire understanding of the parties regarding
its subject matter and can only be modified by a subsequent written agreement
executed by the General Counsel of the Company.

 

11. All notices required or given herewith shall be addressed to the Company or
Consultant at the designated addresses shown below by registered mail, special
delivery, or by certified courier service. Additionally, Company may terminate
this Agreement by providing email notice to the email address set forth below:

 

    a.   

To Company:

   b.   

To Consultant:

    

LOCAL CORPORATION

     

HEATH CLARKE

    

Attn: General Counsel

     

3334 East Coast Hwy #315

    

7555 Irvine Center Drive

     

Corona del Mar, CA 92625

    

Irvine, CA 92618

     

heathbc888@gmail.com

 

12. If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursement, in addition to any other
relief to which the party may be entitled.

CONSULTANT HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS THE
OBLIGATIONS THAT IT IMPOSES UPON CONSULTANT WITHOUT RESERVATION. NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO CONSULTANT TO INDUCE CONSULTANT TO SIGN THIS
AGREEMENT. CONSULTANT SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY, IN DUPLICATE,
WITH THE UNDERSTANDING THAT THE COMPANY WILL RETAIN ONE COUNTERPART AND THE
OTHER COUNTERPART WILL BE RETAINED BY CONSULTANT.

 

Accepted and Agreed to:     Accepted and Agreed to: LOCAL CORPORATION     HEATH
CLARKE By:  

/s/ Frederick G. Thiel

    By:  

/s/ Heath Clarke

Title:   Chairman     Title:   Date:   January 11, 2014     Date:   January 11,
2014

 

3



--------------------------------------------------------------------------------

LOCAL CORPORATION    HEATH CLARKE

 

EXHIBIT A

DUTIES OF CONSULTANT

Duties:

Consultant shall provide up to thirty-five (35) hours of Services per month
(such months beginning on the 11th of each month and ending on the 10th of the
following month) during the term of this Agreement, on such schedule as may be
mutually agreed to in writing by the Chairman of the Board of Directors of the
Company and the Consultant, with reasonable advance written notice (email
sufficing). If any hours are not utilized or requested in writing (email
sufficing) during the term of the Agreement, they shall be forfeited by the
Company. The Services will include such executive transition services as the
Chairman of the Board of Directors deems necessary or appropriate.

Fees:

Notwithstanding the limitation on Fees set forth in the Agreement, in the event
the Consultant’s performance of the Services would exceed the hours set forth
above, Consultant shall provide written notice to Company of such overage and if
Company nevertheless engages Consultant to provide such Services, Consultant
shall receive $150 per hour for any preapproved hours worked by Consultant in
excess of the 35-hour monthly threshold set forth above.

Additionally, Consultant’s options shall continue to vest throughout the term of
the Agreement, and vested options shall remain exercisable for a period of one
year after the original term of the Agreement.

Company shall provide Consultant with a Local email address to facilitate
Consultant’s performance under this Agreement.

 

4



--------------------------------------------------------------------------------

LOCAL CORPORATION    HEATH CLARKE

 

EXHIBIT B

INSURANCE REQUIREMENTS

None.

 

5